Citation Nr: 0407515	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-09 443	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel




INTRODUCTION

The veteran retired in January 1994 after more than twenty 
years of active duty service.

This matter comes before the Board of Veteran' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, that denied the veteran's claim of 
entitlement to service connection for hypertension and a low 
back disability.  The veteran perfected a timely appeal of 
this determination to the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

First, the veteran contends that he has a low back disability 
that is related to or had its onset during his military 
service.  The veteran's service medical records show that the 
veteran was diagnosed at various times in service with 
lumbosacral strain and muscle strain with spasms.  The record 
also reflects that the veteran registered ongoing complaints 
of recurrent low back pain while in service.  

In January 2002, the veteran was afforded a VA examination 
for his back condition.  The examiner indicated that the 
veteran's claims file was not available for review, but noted 
that the veteran had a copy of his service medical records 
that revealed various diagnoses of low back strain while in 
service.  The examiner also reported that the veteran 
complained of continued problems with his back since his 
discharge from service.  After examination, the veteran was 
diagnosed with chronic strain of the lumbosacral spine with 
bridging osteophyte formation upper lumbar spine and moderate 
disc herniation T12-L1.  The examiner also noted a small 
transverse herniation of nucleus pulposus, L4-5 and L5-S1, 
with no clinical evidence of radiculopathy.  

The veteran also contends that he is entitled to service 
connection for hypertension.  The veteran's service medical 
records contain no diagnosis or complaints of hypertension in 
service.  There are, however, several readings of high blood 
pressure noted in his service medical records, including a 
reading of 130/94 in October 1987, 126/96 also in October 
1987, and a reading of 138/92 in what appears to be October 
1990.  

In January 2002, the veteran was afforded a VA examination 
for his hypertension.  As before, the veteran's claims file 
was not available for review by the examiner.  The examiner 
indicated that the veteran was taking medication for this 
condition and noted that the veteran reported being seen by a 
Dr. Chapell in Cumberland within a year after discharge from 
the service.  The veteran stated that a diagnosis of 
hypertension was made by Dr. Chapell at that time.  After 
examination, the veteran was diagnosed with hypertension.

The record in this case, however, contains no medical 
evidence linking the veteran's current conditions with his 
high blood pressure and complaints of low back problems in 
service, and the January 2002 VA examinations failed to 
address this point.  Therefore, this case must be remanded 
for further development, to include affording the veteran a 
pertinent VA examination.  After reviewing the claims file 
and determining the current nature, extent and etiology of 
any hypertension or low back disability found to be present, 
the examiner should offer an opinion as to the likelihood 
that any disability found to be present is directly related 
to or had its onset during service, or whether, in the case 
of the veteran's hypertension, it had its onset during his 
period of active duty or within one year of his discharge.  
Pursuant to the VCAA, such an examination is necessary to 
adjudicate this claim.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  In this regard, the Board 
notes that it is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Where, as here, a case 
presents unresolved medical questions, it is incumbent on the 
Board to supplement the record prior to issuing a decision.  
See Wallin v. West, 11 Vet. App. 509, 513 (1998); Colvin v. 
Derwinski, 1 Vet. App. at 175.  In this case, the record 
lacks medical opinion evidence linking the veteran's current 
problems with his symptoms in service.  Finally, in 
determining that the veteran must be afforded a VA 
examination with respect to his low back claim, the Board 
observes that in Charles v Principi, 16 Vet. App. 370, 374-75 
(2002), the Court recently held that the veteran is competent 
to report that he has experienced a continuity of 
symptomatology.

In addition, prior to affording the veteran a pertinent VA 
examination, the RO must ensure that all of the relevant 
records have been obtained, including outstanding private 
medical records that have not been associated with the claims 
file.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  During the January 2002 VA examination, 
the veteran stated that he had been diagnosed with 
hypertension by Dr. Chapell in Cumberland within one year 
following his discharge from the service.  He stated that he 
continued to take the same medication that was prescribed for 
him at that time.  Records from Dr. Chapell have not been 
associated with the claims file.  Such records, if available, 
would be relevant to his claim and must be associated with 
the claims folder.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and his 
representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to his claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for 
hypertension and a low back condition.  
This should specifically include 
examination and treatment records of Dr. 
Chapell in Cumberland, as noted in the 
January 2002 VA examination report, for 
all periods since service.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any 
hypertension or low back disability found 
to be present.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of 
hypertension or low back disability found 
to be present.  If the examiner diagnoses 
the veteran as having hypertension or a 
low back disability, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the 
disability was caused by or had its onset 
during service, or, in the case of the 
veteran's hypertension, may have been 
manifest in service or within one year of 
discharge.  In doing, so the examiner 
should specifically comment on any 
findings contained in the veteran's 
service medical records and any other 
examination and treatment records 
associated with the claims file.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




